DETAILED ACTION
This is the Final Office Action for application number 16/545,084 APRON FRONT SINK WITH INTERCHANGEABLE FACES, filed on 8/20/2019.  Claims 1-20 are pending.  Claims 5-10 have been withdrawn.  This Final Office Action is in response to applicant’s reply dated 6/17/2021.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 11-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 10,501,919) in view of Torres et al. (US 9,416,538).  
Regarding claim 1 Chong shows a sink (400) comprising: a basin (420) configured to hold water; an apron (412) extending from a front of the basin and having an upper wall and a lower wall (413, 414) and a rear surface (416) defining an opening (shown at 412) in a front of the apron (Fig. 9); and a panel assembly (431) removably received in the opening.  But Chong fails to show a first side wall, a second side wall and the outer perimeter of 
Regarding claim 2 Chong shows the sink of Claim 1, wherein the panel assembly includes a panel (431) having at least one of an aesthetic or a material, which is different than an aesthetic or a material of the apron (note, col. 4, lines 60-67, and col. 5, lines 0-5).
Regarding claim 3 Chong shows the sink of Claim 2, wherein a front surface of the panel is flush with or recessed rearwardly from a front surface of the apron (Figs. 7 & 8, essentially flush with the bottom wall and rearwardly recessed from the top wall).
Regarding claim 4 Chong shows the sink of Claim 3, wherein: but in the specific embodiment fails to show the panel assembly includes a carrier that is separate from and coupled to a backside of the panel, and the carrier is coupled to the apron.  However, in another embodiment of the device Chong shows the panel assembly includes a carrier (741) that is separate from and coupled to a backside of the panel (note, col. 8, lines 25), and the carrier is coupled to the apron (note, col. 8, lines 28-30) (Fig. 24).  Chong details that the carrier is used for when the panel is constructed of stone or stone composites and are substantially heavier than other material versions of 
Regarding claim 11 Chong shows a sink (400) comprising: a basin (420) configured to hold water; an apron (412) extending from a front of the basin and having an upper wall and a lower wall (413, 414) and a rear surface (416) defining an opening (shown at 412) in a front of the apron (Fig. 9); and a panel assembly (431) removably received in the opening.
Chong fails to show a first side wall, a second side wall and the outer perimeter of the panel assembly spaced apart from the first and second side walls and the upper and lower walls.  However, Torres shows a decorative basin apron (16) extending from the front and a panel assembly (at 30) that includes a first (16) and second (near 34) sidewall and an outer perimeter of the panel (12) spaced apart from the first and second side walls and the upper and lower walls (Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chong to include first and second sidewalls to the panel assembly for the purpose of providing additional structure for holding heavy panels as shown by Torres..
Chong shows the sink but in the specific embodiment fails to show the panel assembly includes a carrier detachably coupled to the apron with a first fastener.  However, in another embodiment of the device Chong shows the panel assembly includes a carrier (741) that is separate from and coupled to a backside of the panel (note, col. 8, lines 25), and the carrier is coupled to the apron (note, col. 8, lines 28-30) 
Regarding claim 12 Chong shows the sink of Claim 11, wherein the panel comprises a portion that is configured to be received in the opening (as combined; 431 and the carrier would be received in the opening at 412).
Regarding claim 13 Chong shows the sink of Claim 11, wherein the carrier is disposed between a portion of the panel and a portion of the apron when the carrier is coupled to the panel and the apron (Fig. 24).
Regarding claim 14 Chong shows the sink of Claim 11, wherein: the opening is rectangular; and the panel is rectangular (Fig. 9 & 14).
Regarding claim 16 Chong shows the sink of Claim 11, wherein an outer perimeter of the panel is spaced apart from the upper wall, the lower wall, the first side wall, and the second side wall of the apron when the carrier is coupled to the apron and the panel (Figs. 2, 7, & 11).
Regarding claim 17
Regarding claim 18 Chong shows the sink of Claim 11, wherein the panel is made of at least one of a natural stone or a synthetic stone (note, col. 8, lines 28-30).
Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong et al. (US 10,501,919) in view of Torres et al. (US 9,416,538) in view of Halloran (US 5,940,906).
Regarding claim 15 Chong shows the sink of Claim 11, and show wherein the panel comprises a plurality of bores (314), each of the plurality of bores configured to receive a portion of a second fastener (310) for detachably coupling the panel to the apron and fails to specifically show the bores and fastener connect to the carrier.  However, Halloran suggests using bores (at 36) and a fastener (33) for detachably coupling a panel (15 via 22) to the carrier (20).   Therefore because Chong shows using bores and a second fastener to couple the panel to the apron and Halloran shows using bores and a fastener for coupling the panel to the carrier it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chong to include bores and fasteners for connecting the panel and the carrier individually to the apron for the purpose of easily removing and replacing panel and carrier as shown by Halloran. 
Allowable Subject Matter
Claims 19 & 20 are allowed.
Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered but they are not persuasive. Applicant’s arguments to the current amendment have been addressed in the body of this action above.  
Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163.  The examiner can normally be reached on Monday thru Thursday, 9:30 AM to 6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.